Citation Nr: 1316928	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  08-07 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1963 to September 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2010 the Veteran testified before an Acting Veterans Law Judge (AVLJ) who has since left the Board.  The Veteran testified before the undersigned Veterans Law Judge at a hearing in the VA Central Office in February 2013.  Transcripts of the hearings have been associated with the claims file.

In August 2010 the Board remanded this matter for additional development.  Such has been completed and this matter is returned to the Board for further consideration.  

The Board recharacterized the issue regarding a psychiatric disorder to include both posttraumatic stress disorder (PTSD) and non-PTSD psychiatric disabilities.  This was pursuant to a decision by the Court of Appeals for Veterans Claims (Court) that determined that the scope of a psychiatric disability claim includes any disability that may reasonably be encompassed by the claimant's description of that claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, remand is once again necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  A review of the evidence reveals that inadequacies in the opinion and rationale of the September 2010 VA examination report require further development of this matter.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).  Generally, a medical opinion should address all appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Service connection for posttraumatic stress disorder (PTSD) requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2012).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a) (2012). 

Regulatory amendments that went into effect during the pendency of this appeal changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852  (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f) (3)), corrected by 75 Fed. Reg. 41 ,092 (July 15, 2010). These amendments are applicable to the Veteran's appeal.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided). 

In the instant case, the Veteran, who served in Vietnam with an MOS of supply handler, cited stressors in a February 2005 psychiatric treatment record that included fearing for his life almost every day he was there as well as exposure to hostile mortar fire.  Other stressors have been cited including picking up wounded soldiers and picking up and preparing bodies for transport.  He has alleged additional stressors that have not been proven including witnessing a death of an individual who drowned after falling from a helicopter over the water, cited in the June 2010 hearing and in an October 2006 treatment record.  Also unconfirmed were claimed stressors of being in a Korean camp in Cambodia and also spending some time with the Special Forces cited in a May 2006 written statement.  However, given that he has cited stressors based on a fear of hostile military or terrorist activity no further development is indicated for stressor verification purposes.  

However, as pointed out by the Veteran and his representative in the February 2013 hearing, the September 2010 VA examination failed to actually give any sort of Axis I or Axis II diagnosis, and failed to conduct any psychiatric testing.  This is inadequate particularly in light of the VA treatment records both prior to and subsequent to this examination showing treatment for psychiatric problems most recently diagnosed in an October 2010 problem list as major depressive disorder and PTSD.  Thus the lack of diagnosis in the September 2010 VA examination renders this examination inadequate.  

Additionally, since the matter was last remanded for further development in August 2010, further adjudicatory actions now raise the issue of whether the Veteran has a psychiatric disorder secondary to a service connected coronary artery disease (CAD) status post myocardial infarction (MI) with stent placement.  This disability was granted by the RO in an April 2013 rating decision.  The evidence reflects that the Veteran has reported having depression since his MI, in a February 2005 treatment record and a June 2006 mental health record.  The Veteran's representative noted that a separate action for CAD was pending in the February 2013 hearing.  Service connection may be granted where disability is proximately due to or the result of already service-connected disability or when service-connected disability has aggravated a non-service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).   Thus re-examination should address whether any psychiatric disorder diagnosed is secondary to the service connected CAD, status post MI, as well as on a direct basis.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with another VA psychiatric examination to determine the nature and etiology of all diagnosed psychiatric disorders.  The examination should be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist who has not previously examined the Veteran.  All pertinent symptomatology and findings must be reported in detail. All indicated tests and studies must be performed.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  A complete rationale for any opinion expressed must be included in the examination report. If an opinion cannot be provided without resort to speculation, the examiner must provide supporting rationale for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

(a).  The examiner is asked to express an opinion as to whether the Veteran meets the DSM-IV criteria for PTSD. If the examiner finds that the Veteran does not meet the criteria, he or she must expressly address the Veteran's current psychiatric complaints and the treatment notes from the Veteran's STRs.  The examiner must then determine whether there are any other non-PTSD psychiatric diagnoses.  If the Veteran meets the DSM-IV criteria for PTSD the examiner must provide an opinion whether it is at least as likely as not (a 50 percent or greater likelihood) that the PTSD was caused by in-service stressors. If the Veteran meets the DSM-IV criteria for PTSD, then the examiner must provide the following opinions regarding each of the Veteran's claimed stressors: whether the claimed stressors are adequate to support a diagnosis of PTSD; whether the stressors are based on a fear of hostile military or terrorist activity during service; and whether the symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

(b).  Regarding the claim for a non-PTSD psychiatric disorder, if a non-PTSD psychiatric diagnosis is provided, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric symptoms and/or any other currently diagnosed psychiatric disability is related to active service.  

(c) Regarding the claim for a non-PTSD psychiatric disorder, if a non-PTSD psychiatric disorder is diagnosed but is not found to be related to service on a direct basis, the examiner must opine whether there is a 50-percent probability or greater that his psychiatric disability is caused or is aggravated (permanently worsened beyond the natural progression) by service-connected CAD, status post MI.  If aggravated, specify the baseline of hypertension prior to aggravation, and the permanent, measurable increase in hypertension resulting from the aggravation.  If the non-PTSD psychiatric disorder is not shown to be caused or aggravated by the Veteran's CAD, status post MI, the examiner should opine whether there is a 50-percent probability or greater that his psychiatric disability is caused or is aggravated (permanently worsened beyond the natural progression) by his CAD, status post MI.  If aggravated, specify the baseline of the psychiatric disorder prior to aggravation, and the permanent, measurable increase in psychiatric symptoms resulting from the aggravation.  

In rendering the requested opinions, the physician should consider all pertinent evidence, to include the pertinent medical evidence and lay statements from the Veteran.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


